Citation Nr: 0722787	
Decision Date: 07/26/07    Archive Date: 08/06/07

DOCKET NO.  03-28 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for post-traumatic stress disorder (PTSD).  

2.  Entitlement to service connection for PTSD.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1966 to 
September 1968.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2003 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia, which denied service connection 
for PTSD.  

The veteran initially filed a claim of entitlement to service 
connection for PTSD in May 1999.  A September 1999 rating 
decision, in pertinent part, denied service connection for 
PTSD.  In October 2002 the veteran again filed a claim of 
entitlement to service connection for PTSD.  The January 2003 
rating decision denied service connection for PTSD on the 
merits.  

Where the claim in question has been finally rejected at the 
RO level and not appealed, the statutes make clear that the 
Board has a jurisdictional responsibility to consider whether 
it was proper for a claim to be reopened, regardless of 
whether the previous action denying the claim was appealed to 
the Board.  Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 
2001).  

Thus, while the January 2003 rating decision addressed the 
merits of the service connection claim, the Board must 
address the issue of new and material evidence in the first 
instance.  Therefore, the issue on appeal has been 
characterized as reflected on the first page of this 
decision.  

In his September 2003 Form 9 (substantive appeal) the veteran 
requested a hearing before a Veterans Law Judge in 
Washington, D.C.  A May 2007 letter informed him that his 
hearing was scheduled for July 2007.  However, in 
correspondence received in May 2007, he withdrew his request 
for a hearing and indicated that he wanted the Board to 
consider his appeal based on the evidence of record.  Thus, 
his hearing request is withdrawn.  38 C.F.R. § 20.702(e) 
(2006).  


FINDINGS OF FACT

1.  The September 1999 rating decision which denied service 
connection for PTSD is final.  

2.  Evidence submitted since the September 1999 rating 
decision relates to a previously unestablished fact necessary 
to substantiate the claim, and raises a reasonable 
possibility of substantiating the claim.  

3.  The veteran engaged in combat and has a current diagnosis 
of PTSD related to a combat stressor that occurred in 
service.  


CONCLUSIONS OF LAW

1.  The September 1999 rating decision, which denied service 
connection for PTSD, is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.1103 (2006).

2.  New and material evidence has been associated with the 
claims file subsequent to the September 1999 rating decision, 
and the claim of entitlement to service connection for PTSD 
is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2006).

3.  Service connection for PTSD is warranted.  38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary matters-The Veterans Claims Assistance Act 
of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's favorable decision, 
further notice or assistance is unnecessary to aid the 
veteran in substantiating his claim.  

II.  Analysis

Service connection is warranted where the evidence 
establishes that an injury or disease resulting in disability 
was incurred in the line of duty in the active military 
service or, if pre-existing such service, was aggravated 
thereby.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2006).  

Generally, to prove service connection, there must be (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus, or link, between the 
current disability and the in-service disease or injury.  
See, e.g., Hickson v. West, 12 Vet. App. 247, 253 (1999); 
Pond v. West, 12 Vet. App. 341, 346 (1999).  The 
determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1, 8 (1999).

In order for a claim for service connection for PTSD to be 
successful, there must be:  (1) medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a); (2) a 
link, established by medical evidence, between the current 
symptoms and an in-service stressor; and (3) credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran 
"engaged in combat with the enemy."  See 38 U.S.C.A. § 
1154(b); Cohen v. Brown, 10 Vet. App. 128 (1997); Zarycki v. 
Brown, 6 Vet. App. 91, 98 (1993); 38 C.F.R. § 3.304(f).  
Participation in combat, a determination that is to be made 
on a case-by-case basis, requires that the veteran have 
personally participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99 (1999).  

If VA determines that the veteran engaged in combat with the 
enemy and his alleged stressor is combat-related, then his 
lay testimony or statement is accepted as conclusive evidence 
of the stressor's occurrence and no further development or 
corroborative evidence is required, provided that such 
testimony is found to be consistent with circumstances, 
conditions, or hardships of service.  See 38 U.S.C.A. 
§ 1154(b); Cohen v. Brown, at 146-47; Zarycki v. Brown, at 
98; 38 C.F.R. § 3.304(f).  

The initial denial of service connection for PTSD in the 
September 1999 rating decision was based on there being no 
evidence verifying the veteran's claimed stressor of his 
truck driving over an explosive device.  The evidence of 
record at the time of the September 1999 rating decision 
included the veteran's service medical records, service 
personnel records, and VA treatment records from January 1998 
to June 1999.  The VA treatment records included diagnoses of 
and treatment for PTSD.  These treatment reports describe the 
veteran's stressors, including having his truck blown out 
from under him by command detonated mine, having to haul dead 
bodies to a mass grave, and seeing a mine accidentally 
triggered while digging up mines, and include diagnoses of 
PTSD, thus attributing the PTSD diagnosis to these stressors.  

The veteran did not file a notice of disagreement within one 
year of the September 1999 rating decision.  That 
determination is now final.  38 U.S.C.A. § 7105(c); 38 C.F.R. 
§ 20.302.  However, the veteran may reopen his claim by 
submitting new and material evidence.  38 U.S.C.A. § 5108.  

"New evidence" means evidence not previously submitted to 
VA decisionmakers; "material evidence" means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim; "new and material 
evidence" can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and it must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Evidence submitted since the September 1999 rating decision 
includes a copy of a May 2000 request from the veteran for 
records from the Vietnam War Collection, in which he 
elaborated on his reported stressor.  

The veteran reported his units of assignment as Company A of 
the 70th Engineer Battalion from April to July 1967 and as 
Company D of the 70th Engineer Battalion from July 1967 to 
April 1968.  He reported that while driving on heavy dump 
truck duty early one morning not far from fire base camp, an 
explosive device was discharged manually, tearing off the 
front and side of the truck, nearly turning it over.  He 
indicated that he received a lower back injury, which he 
described as nothing serious, and reported that there were 
five men in the back of the truck who also incurred no 
serious injuries.  

Also associated with the record since September 1999 are 
reports from the National Archives regarding the 70th 
Engineer Battalion.  Among these records is a January 1968 
report which notes that the duties of Company D of the 70th 
Engineer Battalion included maintaining usability of a piece 
of road which was the main supply route for two divisions.  
The report further states that the members of this unit also 
had the opportunity to take on their secondary military 
occupational specialty, infantryman, specifically describing 
an incident when a convoy was attacked and the unit arrived 
at the time the attackers were fleeing and armored vehicles 
were arriving.  Company D was able to secure the bridge and 
the report states that the unit had proven itself on the job 
and under fire, and had rightfully earned the title "Combat 
Engineers."  

In addition, a journal entry from October 2, 1967, notes that 
there was an injury to a member of Company D on a 
minesweeping team due to accidental firing of a claymore.  An 
entry from November 27, 1967 notes that Company D received 
sniper fire on a work site.  An entry from December 28, 1967 
includes a report from Company D that a tractor trailer hit a 
mine, with the tire and wheel damaged on the tractor, but 
with no personnel injuries.  An entry from December 29, 1967 
includes a report from Company D that a Vietnamese truck was 
ambushed, with two killed in action and two wounded in 
action.  

The reports from the National Archives indicate that a 
tractor trailer from the veteran's company hit a mine, 
consistent with his reported stressor of his truck being 
blown up by a mine.  These reports, more generally, provide 
evidence that the veteran's unit received enemy fire.  The 
veteran is thus deemed to have engaged in combat.  Sizemore 
v. Principi, 18 Vet. App. 264 (2004) (holding that receiving 
enemy fire or firing on an enemy could constitute 
participation in combat).  

This evidence is new, in that these records were not 
previously of record, and is material, in that these records 
go to verification of the veteran's stressor.  Thus, this 
evidence relates to a previously unestablished fact necessary 
to establish entitlement to service connection, and raises a 
reasonable possibility of substantiating the claim.  As such, 
it constitutes new and material evidence sufficient to reopen 
the claim.  38 C.F.R. § 3.156(a).  

Merits

The first two elements of the successful service connection 
claim have been satisfied, as VA treatment records from 
January 1998 to April 2006 reflect ongoing diagnoses of and 
treatment for PTSD.  These diagnoses have been based on the 
veteran's reported stressors from Vietnam, including having 
his truck blown up by a landmine.  Therefore, the criteria of 
a current diagnosis of PTSD, and a link between the current 
symptoms and an in-service stressor have been satisfied.  

The remaining issue is whether the evidence supports a 
finding that the claimed in-service stressors occurred.  

The veteran's service personnel records verify that he was 
assigned to Company A of the 70th Engineer Battalion from 
April to July 1967 and to Company D from July 1967 to April 
1968.  The journal entry from the National Archives for 
December 28, 1967, stating that a Company D truck had hit a 
landmine, is consistent with the veteran's reported stressor 
of his truck being blown up by a landmine.  The Board notes, 
however, that at treatment in June 2002 the veteran reported 
that his truck was hit by a mine in February or April 1968.  

Despite the fact that the date the veteran reported his truck 
hit a mine, and the date of the journal entry from the 
National Archives are different, the journal entries further 
demonstrate that the veteran's unit received enemy fire, as 
the November 27, 1967 entry specifically reported that 
Company D received sniper fire on a work site.  As noted 
above, he is therefore deemed to have engaged in combat.  
Sizemore v. Principi, 18 Vet. App. 264 (2004).  

Because the veteran's stressor of his truck hitting a 
landmine is consistent with combat, his lay testimony 
establishes the occurrence of the stressor, satisfying the 
third element of the successful service connection claim.  
38 C.F.R. § 3.304(f)(1).  

Resolving all doubt in the veteran's favor, the Board finds 
that each of the elements for service connection has been 
satisfied.  Service connection for PTSD is warranted.   





							(CONTINUED ON NEXT PAGE)
ORDER

New and material evidence having been presented, the claim of 
entitlement to service connection for PTSD is reopened.

Entitlement to service connection for post-traumatic stress 
disorder (PTSD) is granted.  


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


